              Case 1:21-cv-04117-GHW Document 23 Filed 08/28/21 Page 1 of 2

                                                                                                   US D C S D N Y
                                                                                                   D OC U ME NT
                                                                                                   E L E C T R O NI C A L L Y FIL E D
U NI T E D S T A T E S DI S T RI C T C O U R T
                                                                                                   D O C #: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
S O U T H E R N DI S T RI C T O F N E W Y O R K
                                                                                                   D A T E FI L E D: 8/ 2 8 / 2 0 2 1
------------------------------------------------------------------ X
                                                                     :
RI C H A R D H A R B U S ,                                           :
                                                                     :
                                                        Pl ai ntiff ,:                                  1: 2 1 -c v -4 1 1 7 -G H W
                                                                     :
                               -v -                                  :                                          OR DER
                                                                     :
B U Z Z F E E D, I N C. ,                                            :
                                                                     :
                                                    D ef e n d a nt .:
                                                                     :
------------------------------------------------------------------ X


G R E G O R Y H. W O O D S , U nit e d St at es Distri ct J u d g e:

           O n J ul y 3 0, 2 0 2 1 , t h e C o urt iss u e d a n or d er c o n diti o n all y dis c o nti n ui n g t his a cti o n.

P urs u a nt t o t h e t er ms of t h at or d er, t h e pl ai ntiff w as pr o vi d e d t h e o pti o n t o a p pl y f or r est or ati o n of

t h e a cti o n t o t h e a cti v e cal e n d ar of t h e C o urt b y t h e d at e t h at w as 3 0 d a ys f oll o wi n g t h e iss u a n c e of

t h e or d er. I n a c c or d a n c e wit h t h e t er ms of t h at or d er, if t h e pl ai ntiff f ail e d t o a p pl y f or r est or ati o n

of t h e c as e b y t h at d at e , t h e c as e w o ul d b e a ut o m ati call y dis miss e d wit h pr ej u di c e.

           B y l ett er d at e d A u g ust 2 6, 2 0 2 1, t h e p arti es h a v e r e q u est e d t h at t h e C o urt e xt e n d t h e

d e a dli n e f or t h e pl ai ntiff t o a p pl y f or r est or ati o n of t h e c as e t o t h e C o urt’s a cti v e c al e n d ar, or,

alt er n ati v el y, f or t h e p arti es t o s u b mit a sti p ul ati o n of s ettl e m e nt a n d dis miss al. 1 T h at a p pli c ati o n is

G R A N T E D . A c c or di n gl y, t h e d e a dli n e f or t h e pl ai ntiff t o a p pl y f or r est or ati o n of t h e c as e t o t h e

C o urt’s a cti v e c al e n d ar, or, alt er n ati v el y, f or t h e p arti es t o s u b mit a sti p ul ati o n of s ettl e m e nt a n d

dis miss al, is e xt e n d e d t o S e pt e m b er 2 8, 2 0 2 1. T h e Cl er k of C o urt is dir e ct e d t o t er mi n at e t h e




1
  As e x pl ai n e d i n R ul e 4( E ) of t h e C o urt’s I n di vi d u al R ul es of Pr a cti c e i n Ci vil Cas es, t h e C o urt will n ot r et ai n
j uris di cti o n t o e nf or c e c o nfi d e nti al s ettl e m e nt a gr e e m e nts. If t h e p arti es wis h t h at t h e C o urt r et ai n
j uris di cti o n t o e nf or c e t h e a gr e e m e nt, t h e parti es m ust pla c e t h e t er ms of t h eir s ettl e m e nt a gr e e m e nt o n t h e
p u bli c r e c or d.
            Case 1:21-cv-04117-GHW Document 23 Filed 08/28/21 Page 2 of 2



m oti o n p e n di n g at D kt. N o. 2 2 .

         S O O R D E R E D.


D at e d: A u g ust 2 8 , 2 0 2 1
          N e w Y or k, N e w Y or k             __________________________________
                                                        G R E G O R Y H. W O O D S
                                                       U nit e d St at es Distri ct J u d g e




                                             2
